Citation Nr: 0840376	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's bilateral sensorineural hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1973 to August 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral 
sensorineural hearing loss disability and assigned a 
noncompensable evaluation for that disability.   

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the veteran's bilateral 
sensorineural hearing loss disability.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be productive of no more than 
bilateral Level II hearing impairment for Department of 
Veterans Affairs' purposes.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's chronic bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 
4.85, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VCAA notice 
requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board has also considered the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims such as in this case because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  22 Vet. App. 37 
(2007).

Nevertheless, in reviewing the evaluation of the veteran's 
bilateral hearing loss disability, the Board observes that 
the RO issued a VCAA notice to the veteran in July 2004 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VCAA notice was provided prior to 
the October 2004 rating decision from which the instant 
appeal arises.  Although that letter did not inform him of 
the type of evidence necessary to establish an evaluation and 
an effective date for an initial award of service connection, 
the record reflects that the Statement of the Case (SOC) 
dated in June 2005 advised the veteran of the applicable 
rating criteria, and the reasons and bases for the RO's 
decision.  The record also reflects that the veteran was 
questioned about his employment and daily life during the 
course of a VA examination in September 2004, and during an 
October 2007 RO hearing, and provided statements in which he 
detailed the impact of his disability on his daily life.  
Based on these facts, the Board finds that a reasonable 
person would have known what evidence was needed to support 
his request for a higher initial disability rating, and that 
any errors in the content or timeliness of notice with 
respect to the disability rating aspect of his claim are 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Furthermore, although he was never told as to how the 
RO assigns effective dates, as this case is on appeal from an 
initial rating, the Board is obligated to review the entire 
record to determine if a higher rating is available at any 
time since the date he filed his claim for service 
connection, which is the earliest date permitted under the 
law.  Under these circumstances, the Board finds that any 
deficiency in notice as to the effective date element is also 
harmless.  See Sanders, supra.

As to VA's duty to assist, VA has secured or attempted to 
secure all relevant documentation to the extent possible.  As 
noted, the veteran was afforded a VA audiological examination 
for compensation purposes.  The examination report is of 
record.  The veteran requested a hearing before a Veterans 
Law Judge sitting at the RO.  The veteran subsequently 
withdrew his hearing request.  Thus, any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  

II.  Historical Review

The veteran's service medical records indicate that he 
exhibited bilateral hearing loss disability.  The report of a 
September 2004 VA examination for compensation purposes 
states that the veteran was diagnosed with "significant" 
bilateral sensorineural hearing loss disability.  In October 
2004, the VA established service connection for bilateral 
sensorineural hearing loss disability and assigned a 
noncompensable evaluation for that disability.  

III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Disability evaluations 
for bilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2008).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately.  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

At the September 2004 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT
-
20
15
55
90
LEFT
-
25
20
70
95

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 90 percent in the left ear.  
The veteran was diagnosed with "significant" bilateral 
sensorineural hearing loss disability.  

In his undated notice of disagreement received in May 2005 
and June 2005 Appeal to the Board (VA Form 9), the veteran 
asserted that a compensable evaluation was warranted for his 
bilateral hearing loss disability.  During his VA 
examination, he indicated that his primary difficulty is in 
hearing conversations unless he was directly looking at the 
person he was speaking to.  He also reported that he worked 
as a nurse for twenty years following his discharge, but he 
did not indicate that his disability had ever interfered with 
his employment.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) are not applicable to the instant appeal.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has been objectively shown to be manifested by no 
more than bilateral Level II hearing for VA purposes.  The 
Court has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board is sympathetic to the appellant's assertion that he 
experiences significant hearing loss disability.  In 
addition, the Board has considered the veteran's past history 
of working as a nurse, which demonstrates that he does 
possess some medical training and knowledge.  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  As discussed above, 
however, evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule, and the 
veteran has proffered no audiometric readings or other 
information pertinent to the applicable rating criteria.  

Furthermore, the audiometric findings noted during his 
audiological evaluation fall directly within the criteria for 
a noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The veteran has not asserted 
that his disability has resulted in repeated hospitalizations 
or markedly interferes with employment, or that his 
disability is otherwise of such nature as to render 
impractical the regular schedular criteria.  Given these 
facts, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

In summary, the Board concludes that an initial compensable 
evaluation is not warranted for the veteran's bilateral 
sensorineural hearing loss disability at any time during the 
pendency of this appeal, and that staged ratings are not for 
application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)


ORDER

An initial compensable evaluation for the veteran's bilateral 
sensorineural hearing loss disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


